An objection presents itself in limine, which is fatal to the plaintiff's case. There is no evidence that Delamotte ever had a deed, or in any manner claimed to derive title under *Page 67 
Noll. So there is nothing to show that he held or claimed according to the boundaries of the grant to Noll, or to connect his title with the marked trees around that grant. He may have claimed up to some line, including a fourth or a half, or any indefinite part of the land covered by the Noll grant, or his claim may have extended outside of that grant to any other lines or boundaries. In other words, there is no evidence to fix the boundaries according to which Delamotte claimed.
The fact that, in 1799, a grant issued to one James Noll for 300 acres of land, and that there were marked trees all around it, and that in 1834 Delamotte put one Ferrill in possession of a piece of land inside of these marked trees, and Ferrill lived there as Delamotte's tenant for more than five years and cleared a few acres of land, is no evidence of the allegation that Delamotte held and claimed according to the lines which had been marked for the grant to Noll, in the absence of any proof whatever to connect his title with the grant or to show that he had ever seen or heard of it, or knew anything about the marked trees around it.
The evidence does not bring the plaintiff's case within the provisions of the statute relied on, chapter 68, section 12, Laws 1850, which is in these words: "Peaceable possession of land, although no color of title be shown, for five years, shall be prima facie evidence of title, where persons may hold or claim under known and visible metes and bounds." There is no evidence that Delamotte did hold or claim under known and visible metes or bounds, and there is nothing to show the extent of his claim. There is no error.
PER CURIAM.                                   Affirmed.
Cited: Smith v. Kron, 96 N.C. 396.
(120)